 Case 3:18-cr-00319-MO         Document 246        Filed 01/21/20         Page 1 of 2




ANDREW M. KOHLMETZ, OSB #955418
The Law Office of Andrew M. Kohlmetz, LLC
741 SW Lincoln Street
Portland, OR 97201
Tel: (503) 265-8307
Email: andy@portlandfederaldefense.com

LAURIE BENDER, OSB #881570
Laurie Bender, P.C.
735 S.W. First Avenue, 2nd Floor
Portland, Oregon 97204
(503) 241-7075
Facsimile (503) 241-1768
lbenderlaw@aol.com

ATTORNEYS FOR JOSEPH DUANE FOLKERTS


                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                PORTLAND DIVISION


UNITED STATES OF AMERICA,                      )   Case No. 3:18-CR-00319-JO-07
                                               )
               Plaintiff,                      )
                                               )   UNOPPOSED MOTION FOR ORDER
       vs.                                     )   AUTHORIZING DEFENSE COUNSEL TO
                                               )   FILE DECLARATION(S) IN SUPPORT OF
JOSEPH DUANE FOLKERTS,                         )   DEFENDANT’S MOTION TO CONTINUE
                                               )   TRIAL DATE EX-PARTE AND UNDER
               Defendant.                      )   SEAL.
                                               )


        COMES NOW Defendant, Joseph Duane Folkerts, by and through his CJA-
appointed attorneys, Andrew M. Kohlmetz and Laurie Bender, and hereby moves this
court for an Order authorizing the Defendant’s counsel to file any Declarations in support
of a Motion to Continue the current trial date ex-parte and under seal. Defendant is
drafting and plans to file such a Motion by the current deadline of January 22, 2020.
       Counsel for Defendant so move because any such declaration(s) will necessarily
reveal otherwise confidential and/or otherwise privileged information regarding both the

   UNOPPOSED MOTION FOR ORDER AUTHORIZING DEFENSE COUNSEL TO FILE
             DECLARATION(S)…EX-PARTE AND UNDER SEAL- 1
                                                   The Law Office of Andrew M. Kohlmetz, LLC
                                                                         741 SW Lincoln Street
                                                                           Portland, OR 97201
                                                                               (503) 265-8307
 Case 3:18-cr-00319-MO        Document 246        Filed 01/21/20         Page 2 of 2




defendant and the work product of defense counsel in preparation of the defense case to
date.
        I have spoken with AUSA Leah Bolstad and informed her of our intent to seek
such an Order and she has no objection thereto.




                      RESPECTFULLY SUBMITTED this 21st day of January, 2020.


                                            _____________________________
                                            Andrew M. Kohlmetz, OSB 955418
                                            Attorney for Defendant Folkerts




   UNOPPOSED MOTION FOR ORDER AUTHORIZING DEFENSE COUNSEL TO FILE
             DECLARATION(S)…EX-PARTE AND UNDER SEAL- 2
                                                  The Law Office of Andrew M. Kohlmetz, LLC
                                                                        741 SW Lincoln Street
                                                                          Portland, OR 97201
                                                                              (503) 265-8307
